PER CURIAM:
Mark A. Ward appeals the district court’s order denying his post judgment motion for the district court judge to recuse himself. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ward v. Maloney, No. l:05-cv-00424 (M.D.N.C. July 30, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.